OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *247on January 12, 1989, and maintained an office for the practice of law in Rochester. The Grievance Committee filed a petition charging that respondent, as a candidate in a primary , election for the position of City Court Judge, approved the dissemination of a political mailer containing false and misleading statements about his opponent. Respondent filed an answer admitting the factual allegations of the petition but denying that he intended to mislead or deceive voters, and a Referee was appointed to conduct a hearing. The Referee filed a report that the Grievance Committee moves to confirm.
The Referee found that respondent knew or should have known when he approved the form and content of the political mailer that it contained false statements about his opponent and that it contained a misleading account of the facts surrounding the arrest and release of a rape suspect.
We confirm the findings of fact made by the Referee and conclude that respondent violated the following Disciplinary Rule of the Code of Professional Responsibility:
DR 8-102 (b) (22 NYCRR 1200.43 [b]) — knowingly making false accusations against a Judge.
We have considered the matters in mitigation submitted by respondent, including his expression of remorse, his public acknowledgment of responsibility for his actions and his previously unblemished record. Accordingly, we conclude that respondent should be censured.
Green, J. P., Pine, Hayes, Scudder and Burns, JJ., concur.
Order of censure entered.